Exhibit 99.25 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-18689-RTB ) TFS-DI, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF Through September 10,2006 ) ) DATE PETITION FILED: 22-Sep-05 Debtor ) ) TAX PAYER ID NO. : 71-0926311 Nature of Debtor's Business:TFS-DI was a sales representative for Three-Five Systems, Inc. to sell display products and holder of distribution rights for Data International related products. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 11/7/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 11/7/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE Accounts for TFS-DI, Inc See Notes to Financial Statements for additional information. Year 2006 8/31/06 Tax 9/10/06 Tax 8/31/06 Book 9/10/06 Book Balance Sheet Intangible Asset Taxable Cost 2,450,000 2,450,000 3,816,167 3,816,167 Accumulated Depreciation Depreciation (270,835) (270,835) (1,682,401) (1,682,401) Net Intangible Asset Net 2,179,166 2,179,166 2,133,766 2,133,766 Right not paid 1,366,167 1,366,167 - - Org Costs - - Total Assets 3,545,333 3,545,333 2,133,766 2,133,766 Amount owing to Parent 1,997,189 1,997,189 1,997,189 1,997,189 Note Payable ST 1,481,000 1,481,000 1,481,000 1,481,000 Note Payable LT - Capital 100 100 100 100 Accumulated Profits 67,044 67,044 (1,344,523) (1,344,523) Total Liabilities & Equity 3,545,332 3,545,332 2,133,765 2,133,765 Income Statement YTD 8/31/06 YTD 9/10/06 YTD 8/31/06 YTD 9/10/06 Sales Commission - Costs Salaries - Benefits - Office Lease - Communications/MIS - Office Supplies - Travel - Amortization of Intangible - Org Costs Capitalization Org Costs Amortization - - Interest - Total Costs for profit calc - Net Profit for Year - Notes to Financial Statements TFS-DI, Inc. As of September 10, 2006 The financial statements of TFS-DI, Inc. included herein are prepared to report business activity to the U S Bankruptcy Court for the District of Arizona (Court) using Court- prescribed formats, are not audited, are not prepared using GAAP, do not represent the consolidated TFS entity, do not include all GAAP-required disclosures, and should not be relied upon for investment decisions. TFS-DI is a wholly owned subsidiary of Three-Five Systems, Inc. (TFS).Three-Five Systems, Inc. (TFS) sold all of its operating divisions, income producing facilities, equipment, and inventories in calendar 2005 and on September 8, 2005 filed for protection of the Court under Chapter 11.TFS-DI filed for bankruptcy protection of the Court under Chapter 11 on September 22, 2005.Subsequently, on August 30, 2006, its Joint Plan of Reorganization for Three-Five Systems, Inc. and TFS-DI (Plan) was approved and became effective on September 11, 2006.The Plan provided, among other things, for retention by its shareholders of 100% of their shares.Consequently, TFS does not qualify for “Fresh Start” accounting as defined in SOP 90-7.Readers are directed to http/www.cptgroup.com for a complete copy of the Plan, Disclosure Statement, and other relevant disclosures of activity of TFS and TFS-DI. TFS has filed suit in U S Bankruptcy Court against a party to a contract alleging among other things breach of contract.The defendant has filed a counter claim for $5.5 million which TFS denies.However, TFS and TFS DI together have recorded liabilities of $4.5 million for note payments to, and inventory purchases from the defendant.
